        Case 1:11-cr-01032-PAE Document 2547 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                      11-CR-1032-80 (PAE)
                        -v-
                                                                             ORDER
 MOISES CUETO,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On October 29, 2020, the Court received a motion for compassionate release from

defendant Moises Cueto. Dkt. 2526. On October 30, 2020, the court reappointed Mr. Cueto’s

trial counsel, Anthony Ricco, Esq., for the limited purpose of writing a brief in support of Mr.

Cueto’s motion and set a briefing schedule. Dkt. 2528. On November 20, 2020, Mr. Ricco

informed the Court that he is now conflicted from representing Mr. Cueto. Dkt. 2539.

       The Court is in the process of appointing alternate CJA counsel for Mr. Cueto. Once the

Court has done so, it will set a new briefing schedule.




       SO ORDERED.


                                                           PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: December 10, 2020
       New York, New York




                                                 1
